Citation Nr: 1120972	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-46 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.

A hearing was held on January 13, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has diabetes mellitus as a result of exposure to herbicides in service.  In particular, he has claimed that he was exposed to Agent Orange while serving onboard the USS Pivot in the waters of Vietnam.  He testified at his January 2011 hearing that the USS Pivot was a minesweeper ship that patrolled close to the coast of the Republic of Vietnam and on the Saigon River.  The Veteran also indicated that he transferred and unloaded cargo, including 55 gallon barrels of Agent Orange, from larger ships to the ports in the Republic of Vietnam.  He testified that on one occasion one of those barrels was punctured and that Agent Orange had spilled on the ship and needed to be cleaned, which resulted in direct contact with herbicides.

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b, service in the Republic of Vietnam means service in country or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam.

These regulations show that VA acknowledges the widespread use of tactical herbicides, such as Agent Orange, by the United States military during the Vietnam War and has extended a presumption of herbicide exposure to any Veteran who served on the ground or on the inland waterways of the Republic of Vietnam between January 9, 1962, and May 7, 1975.  This policy represents VA's interpretation of the statutory phrase "served in the Republic of Vietnam" found at 38 U.S.C.§ 1116(a)(1).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  This policy is grounded in the fact that aerial herbicide spraying was used within the land boundaries of Vietnam to destroy enemy crops, defoliate areas of enemy activity, and create open security zones around U.S. military bases.

However, a legal challenge to VA's interpretation was brought before the United States Court of Appeals for Veterans Claims (Court) in Haas v. Nicholson in 2006.  The case sought to further extend the presumption of exposure to U.S. Navy Veterans who served aboard ships operating on Vietnam's offshore waters.  The Court held that the presumption of exposure should be extended to U.S. Navy Veterans.  VA filed an appeal on that decision and implemented a stay on adjudicating the numerous new claims resulting from it.  In 2008, the United States Court of Appeals for the Federal Circuit, in Haas v. Peak, reversed the Court decision and held that VA's policy of extending the presumption only to those Veterans who served on the ground or on the inland waterways of Vietnam was a reasonable and valid statutory interpretation. Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In the wake of the Haas court cases and the resulting claims, VA's concern for the issues related to herbicide exposure claims from U.S. Navy veterans resulted in a need to clarify current claims processing policies and procedures in order to assist this group of Veterans in an equitable and consistent manner.  As a result, VA has issued guidance to ROs by providing some background information on the service of these Veterans to assist in developing and adjudicating these claims. See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010. 

The RO did attempt to verify whether the Veteran was exposed to herbicides during his military service.  However, a January 2008 response from the National Personnel Records Center (NPRC) indicated that it was unable to determine whether the Veteran served in the Republic of Vietnam.  It was noted that he served aboard the USS Pivot, which was in the official waters of the Republic of Vietnam from July 7, 1966, to August 10, 2006, from October 6, 1966, to November 16, 1966, and from December 19, 1966, to January 31, 1967.  However, NPRC stated that record did not provide conclusive proof of in-country service.  Nevertheless, the Board notes that it is unclear whether the official waters included the inland waterways of Vietnam, and an additional attempt was not made to determine whether the Veteran may have traveled on inland waterways or docked a pier or shore.  Therefore, the Board finds that further development is required to determine whether the Veteran was exposed to herbicides.



Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC).  If the records are unavailable from NPRC, the RO should contact the service department and the Veteran for any copies he has in his possession.

2.  The RO should verify whether the Veteran served in Vietnam or in the inland waterways of Vietnam or otherwise had any exposure to herbicides.  In so doing, the RO should review and follow the Processing Guidelines for such claims set forth in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.  Such development should include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) to research the ship history and deck logs for the USS Pivot to determine whether the ship operated in the inland waterways of Vietnam or docked at a shore or pier.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



